UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2335


QIANG JIANG,

                  Petitioner – Appellant,

             v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent – Appellee.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    July 20, 2009                 Decided:   August 19, 2009


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Khagendra Gharti-Chhetry, CHHETRY & ASSOCIATES, P.C., New York,
New York, for Petitioner.    Michael F. Hertz, Acting Assistant
Attorney General, Mary Jane Candaux, Assistant Director, Aimee
J. Frederickson, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Qiang    Jiang,       a    native            and   citizen        of   the      People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing his appeal from the

immigration         judge’s     decision            denying         his     applications            for

asylum,      withholding        of       removal,            and    protection           under      the

Convention Against Torture.                   We deny the petition for review.

              The    Immigration             and   Nationality            Act    authorizes         the

Attorney General to confer asylum on any refugee.                                          8 U.S.C.

§ 1158(a) (2006).        It defines a refugee as a person unwilling or

unable to return to his native country “because of persecution

or    a   well-founded        fear      of       persecution         on    account         of    race,

religion, nationality, membership in a particular social group,

or    political       opinion.”              8     U.S.C.        § 1101(a)(42)(A)             (2006).

“Persecution         involves        the         infliction        or      threat        of     death,

torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds . . . .”                               Li v. Gonzales, 405 F.3d

171, 177 (4th Cir. 2005) (internal quotation marks and citations

omitted).

              An alien “bear[s] the burden of proving eligibility

for       asylum,”     Naizgi           v.       Gonzales,          455      F.3d        484,       486

(4th Cir. 2006);        see     8       C.F.R.         §    1208.13(a)       (2009),          and   can

establish refugee status based on past persecution in his native

country      on     account     of       a       protected         ground.           8     C.F.R.    §

                                                   2
1208.13(b)(1).           Without regard to past persecution, an alien can

establish a well-founded fear of persecution on account of a

protected     ground.            Ngarurih     v.   Ashcroft,     371    F.3d    182,    187

(4th Cir. 2004).                 Credibility        findings      are     reviewed      for

substantial         evidence.            A   trier    of    fact    who       rejects    an

applicant’s         testimony        on      credibility        grounds     must     offer

specific, cogent reasons for doing so.                     Figeroa v. INS, 886 F.2d

76,    78   (4th        Cir.    1989).       “Examples     of   specific      and   cogent

reasons include inconsistent statements, contradictory evidence,

and inherently improbable testimony.”                      Tewabe v. Gonzales, 446

F.3d   533,       538    (4th    Cir.    2006)     (internal    quotation      marks    and

citations omitted).

              A    determination         regarding    eligibility       for    asylum    or

withholding of removal is conclusive if supported by substantial

evidence on the record considered as a whole.                             INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                    Administrative findings of

fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.                       8 U.S.C. § 1252(b)(4)(B)

(2006).     This court will reverse the Board “only if the evidence

presented was so compelling that no reasonable factfinder could

fail to find the requisite fear of persecution.”                           Rusu v. INS,

296 F.3d 316, 325 n.14 (4th Cir. 2002) (internal quotation marks

omitted).



                                               3
                We find that substantial evidence supports the Board

and   the       immigration    judge’s    findings.           The   record        does    not

compel      a    different    result.       We        find   further      there     was   no

significant evidence supporting Jiang’s contention that he would

be tortured were he to return to China.

                Accordingly,    we   deny       the    petition     for     review.       We

dispense        with   oral    argument     because          the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                            4